OPINION OF THE COURT
Memorandum.
The judgment of the Appellate Division should be affirmed, with costs.
On this record, there was substantial evidence to support the respondent’s conclusion. Nor can be it said that the penalty is shocking “to one’s sense of fairness” (Matter of Butterly & Green v Lomenzo, 36 NY2d 250, 256; Matter of Pell v Board of Educ., 34 NY2d 222, 223). It also appears that the notice and complaint served upon the appellant comported with the requirements of due process.
*777Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Fuchsberg and Meyer concur; Judge Gabrielli taking no part.
Judgment affirmed, with costs, in a memorandum.